EXHIBIT 2008 EQUITY INCENTIVE PLAN Restricted Stock Units Election Form (Director) Name:WILLLIAM J. PATTERSON 1. On March 5, 2008 ("Grant Date") you were granted 2,720 Restricted Stock Units ("Units") under the 2008 Equity Incentive Plan ("Plan") and the related Director's Restricted Stock Unit Agreement ("RSU Agreement").You will become 100% vested in the Units on the first anniversary of the Grant Date.You will also become 100% vested upon your Disability (as defined in the Plan), your death or upon a Change in Control.If your service on the Calpine Board of Directors ("Board") terminates prior to you becoming 100% vested, your Units are forfeited.On the Distribution Date (as set forth below in Section 2) (this is the same as the Settlement Date under the RSU Agreement), you will receive one share of Calpine common stock for each vested Unit.You can choose the date on which shares of Calpine common stock will be paid to you as set forth in Section 2 below. 2.
